DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fillion et al. (U.S. Patent No. 10,396,053).
Regarding to claim 1, Fillion teaches a package comprising:
a package component (Figs. 20-20A, element 40; column 15, line 40);
an encapsulant encapsulating the package component therein (Figs. 20-20A, element 76; column 15, lines 45-46);
a first plurality of dielectric layers over the package component and the encapsulant (Figs. 20-20A, elements 62; column 15, line 44); and
a first plurality of redistribution layers in the first plurality of dielectric layers, wherein the first plurality of redistribution layers comprise a plurality of power/ground pad stacks overlapping the package component (Figs. 20-20A, first plurality of redistribution layers 66 in the first plurality of dielectric layers comprise plurality of power pad stacks 14/66 and  ground pad stacks 16/66 overlapping the package component 40), wherein in a top view of the package, each of the plurality of power/ground pad stacks is spaced apart from corresponding neighboring ones of the plurality of power/ground pad stacks by portions of the first plurality of dielectric layers (Figs. 20-21, please also see the attached reproduced figure).

    PNG
    media_image1.png
    844
    1544
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding to claim 2, Fillion teaches plurality of power/ground pad stacks are arranged as an array (Fig. 20A).
Regarding to claim 3, Fillion teaches the first plurality of redistribution layers are polymer layers (column 11, lines 29-35).
Regarding to claim 4, Fillion teaches a second plurality of dielectric layers over the first plurality of dielectric layers, wherein the second plurality of dielectric layers are formed of molding compounds (column 11, lines 35-40).
Regarding to claim 5, Fillion teaches all pads in each of the plurality of power/ground pad stacks have a same shape, and have corresponding edges vertically aligned to each other (Fig. 20A). 
Regarding to claim 7, Fillion teaches a second plurality of redistribution layers over the first plurality of redistribution layers, the second plurality of redistribution layers comprising: a metal feature connected to a first one of the plurality of power/ground pad stacks, wherein the metal feature overlaps both of the first one and a second one of the plurality of power/ground pad stacks (Fig. 20, element 70).
Regarding to claim 8, Fillion teaches each of the plurality of power/ground pad stacks is spaced apart from corresponding neighboring ones of the plurality of power/ground pad stacks by a minimum spacing greater than about 10 μm (column 7, lines 56-58).
Regarding to claim 10, Fillion teaches the first plurality of dielectric layers comprise at least three dielectric layers (Fig. 20, four layers shown).
Regarding to claim 11, Fillion teaches no signal line is laid out between the plurality of power/ground pad stacks (Fig. 20A, no signal line S is laid out between the plurality of power/ground pad stacks P/G).
Regarding to claim 12, Fillion teaches a package comprising:
a package component comprising a device die (Figs. 20-20A, element 40; column 15, line 40);
an encapsulant encapsulating the package component therein (Figs. 20-20A, element 76; column 15, lines 45-46);
a plurality of dielectric layers over the package component and the encapsulant (Figs. 20-20A, elements 62; column 15, line 44); 
a plurality of pad stacks electrically connected to the package component, wherein each of the plurality of pad stacks comprises a plurality of conductive pads, with upper conductive pads overlapping, and electrically connecting to, respective lower conductive pads (Figs. 20-20A, elements 14/66 and 16/66; column 15, lines 55-58); and
dielectric regions comprised in the plurality of dielectric layers, wherein the dielectric regions extend between the plurality of pad stacks, and separate neighboring pad stacks in the plurality of pad stacks from each other, wherein in a top view of the package, the dielectric regions are interconnected to form a grid of dielectric regions (Figs. 20-20A, dielectric regions comprised in the plurality of dielectric layers 62, the dielectric regions extend between the plurality of pad stacks separate neighboring pad stacks in the plurality of pad stacks from each other, illustrated in Fig. 20, wherein in a top view of the package, the dielectric regions are interconnected to form a grid of dielectric regions, illustrated in Fig. 20A).

    PNG
    media_image1.png
    844
    1544
    media_image1.png
    Greyscale


Regarding to claim 13, Fillion teaches the plurality of dielectric layers comprise polybenzoxazole (PBO), polyimide, or benzocyclobutene (column 11, lines 29-35).
Regarding to claim 14, Fillion teaches each of the plurality of pad stacks is connected to a positive power supply or an electrical ground (Figs. 20-20A).
Regarding to claim 15, Fillion teaches in each of the plurality of pad stacks, upper ones of the plurality of conductive pads are electrically connected to corresponding lower ones of the plurality of conductive pads (Figs. 20-20A).
Regarding to claim 16, Fillion teaches in each of the plurality of pad stacks, the plurality of conductive pads have edges vertically aligned to each other (Fig. 20).
Regarding to claim 17, Fillion teaches the grid of dielectric regions is free from redistribution lines therein (Fig. 20A).
Regarding to claim 18, Fillion teaches a package comprising:
a plurality of package components, wherein the plurality of package components comprise device dies (Figs. 20-20A, elements 40; column 15, line 40, one component is illustrated in the figure, plurality of package components are make before singulation);
a molding compound encapsulating the plurality of package components therein (Figs. 20-20A, element 76; column 15, lines 45-46);
a first plurality of redistribution layers over and electrically connecting to the plurality of package components, wherein the first plurality of redistribution layers comprise a plurality of metal pad groups component (Figs. 20-20A, first plurality of redistribution layers 66 over and electrically connecting to the plurality of package components, the first plurality of redistribution layers comprise a plurality of metal pad groups component 14/66 and  16/66), with each of the plurality of metal pad groups overlapping one of the plurality of package components, and wherein each of the plurality of metal pad groups comprises a plurality of stacked metal pads , and wherein in a top view of the package, all of the plurality of stacked metal pads are spaced apart from each other (Figs. 20-20A, please also see the attached reproduced figure); and
a second plurality of redistribution layers over and electrically connecting to the first plurality of redistribution layers (Fig. 20, elements 70)
Regarding to claim 19, Fillion teaches the plurality of package components are arranged as a first array, and the plurality of stacked metal pads that overlap a same package component in the plurality of package components are arranged as a second array (Fig. 20A, column 14, lines 65-67).
Regarding to claim 20, Fillion teaches neighboring ones of the plurality of stacked metal pads have spacings greater than about10 μm (column 7, lines 56-58).
Claims 12, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (U.S. Patent No. 9,391,041).
Regarding to claim 12, Lin teaches a package comprising:
a package component comprising a device die (Fig. 5, element 102);
an encapsulant encapsulating the package component therein (Fig. 5, element 202);
a plurality of dielectric layers over the package component and the encapsulant (Fig. 5, element 408, please see Fig. 4 for numerals); 
a plurality of pad stacks electrically connected to the package component, wherein each of the plurality of pad stacks comprises a plurality of conductive pads, with upper conductive pads overlapping, and electrically connecting to, respective lower conductive pads (Fig. 5, element 114/406); and
dielectric regions comprised in the plurality of dielectric layers, wherein the dielectric regions extend between the plurality of pad stacks, and separate neighboring pad stacks in the plurality of pad stacks from each other, wherein in a top view of the package, the dielectric regions are interconnected to form a grid of dielectric regions (Fig. 5, column 4, lines 14-16).
Regarding to claim 15, Lin teaches in each of the plurality of pad stacks, upper ones of the plurality of conductive pads are electrically connected to corresponding lower ones of the plurality of conductive pads (Fig. 5).
Regarding to claim 16, Lin teaches in each of the plurality of pad stacks, the plurality of conductive pads have edges vertically aligned to each other (Fig. 5).
Regarding to claim 18, Lin teaches a package comprising:
a plurality of package components, wherein the plurality of package components comprise device dies ((Fig. 5, element 102, one component is illustrated in the figure, plurality of package components are make before singulation);
a molding compound encapsulating the plurality of package components therein (Fig. 5, element 202; column 3, lines 25-30);
a first plurality of redistribution layers over and electrically connecting to the plurality of package components, wherein the first plurality of redistribution layers comprise a plurality of metal pad groups component with each of the plurality of metal pad groups overlapping one of the plurality of package components, and wherein each of the plurality of metal pad groups comprises a plurality of stacked metal pads , and wherein in a top view of the package, all of the plurality of stacked metal pads are spaced apart from each other (Fig. 5, lower 2 layers of RDL 402); and
a second plurality of redistribution layers over and electrically connecting to the first plurality of redistribution layers (Fig. 5, upper 2 layers of RDL 402)
Regarding to claim 19, Lin teaches the plurality of package components are arranged as a first array, and the plurality of stacked metal pads that overlap a same package component in the plurality of package components are arranged as a second array (Fig. 5, column 3, lines 63-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fillion et al. (U.S. Patent No. 10,396,053), as applied to claim 1 above, in view of Lin (U.S. Patent No. 9,391,041).
Regarding to claim 6, Fillion teaches all pads in each of the plurality of power/ground pad stacks have a same shape (Fig. 20, Fig. 20A). Fillion does not disclose the pads are staggered.  Lin teaches the pads are staggered (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fillion in view of Lin to stagger the pads in order to enable more external I/Os, thus to enhance performance.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fillion et al. (U.S. Patent No. 10,396,053), as applied to claim 1 above, in view of Lee (U.S. Patent No. 8,125,068).
Regarding to claim 9, Fillion does not clearly disclose the plurality of power/ground pad stacks comprise a plurality of power pad stacks electrically connecting to a positive power supply node and a plurality of ground pad stacks that are electrically grounded.  Lee teaches a plurality of power pad stacks electrically connecting to a positive power supply node and a plurality of ground pad stacks that are electrically grounded (column 5, lines 31-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fillion in view of Lee to connect the plurality of power pad stacks to a positive power supply node and a plurality of ground pad stacks to ground in order to provide power to the package for operating the die.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828